Per Curiam: This is an appeal from an order of the county court overruling appellant’s objections and confirming a special tax levied upon a part of appellant’s depot grounds, and right of way connecting therewith, to pay for the cost of improving Bates street, in the village of Elmhurst, which runs parallel with and adjoining the land taxed. The questions involved in this case are the same as those disposed of in the case of Chicago and, Northwestern Railway Co. v. Village of Elmhurst, (ante, p. 148.) That case governs this and is decisive of it. The only difference between the two cases is, that there the land assessed was right'of way only, while here it is, in part, depot grounds, which, from the nature of their use, are benefited by the improvement of the street. The judgment of the county court is affirmed. Judgment affirmed.